People v Green (2014 NY Slip Op 06841)
People v Green
2014 NY Slip Op 06841
Decided on October 8, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 8, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentREINALDO E. RIVERA, J.P.
L. PRISCILLA HALL
ROBERT J. MILLER
COLLEEN D. DUFFY, JJ.


2010-11937
 (Ind. No. 427/08)

[*1]The People of the State of New York, respondent, 
vRonald Green, appellant.
Lynn W. L. Fahey, New York, N.Y. (De Nice Powell of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, N.Y. (John M. Castellano, Laura T. Ross, and Ayelet Sela of counsel), for respondent.
DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kohm, J.), rendered December 6, 2010, convicting him of criminal possession of a forged instrument in the second degree (two counts), criminal possession of stolen property in the fourth degree, attempted grand larceny in the fourth degree, attempted identity theft in the first degree (three counts), resisting arrest, and unlawful possession of marijuana, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that the trial court erred in not instructing the jury that the indictment was not evidence of guilt is unpreserved for appellate review, because the defendant failed to object to the charge as given (see People v Rivera, 116 AD3d 986, 987; People v Torres, 96 AD3d 881, 881-882; People v Willis, 69 AD3d 966; People v Rivera, 186 AD2d 765, 766). In any event, while the court should have repeated, in its main charge, its preliminary instruction to the jury that the indictment is not evidence, reversal is not required. Our examination of the charge as a whole reveals that the jury was instructed that its verdict must be based solely on the testimony and physical evidence presented at trial (see People v Vega, 238 AD2d 278, 279; People v Rivera, 186 AD2d at 766; People v Hurk, 165 AD2d 687, 688).
The defendant's remaining contention is unpreserved for appellate review and, in any event, without merit.
RIVERA, J.P., HALL, MILLER and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court